



Exhibit 10(j)










CLECO CORPORATE HOLDINGS LLC
SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the “Agreement”) is made and entered into to be
effective as of July ___, 2016 (the “Effective Date”), by and between Cleco
Power LLC, including its parent, Cleco Corporate Holdings LLC, and each of their
respective subsidiaries and affiliates (collectively herein, the “Company”), and
Keith D. Crump (“Executive”).


1.    Separation from Employment. As of December 31, 2016, Executive’s
employment with the Company shall cease (his “Separation Date”). The parties
hereto agree that, unless Executive shall be involuntarily terminated for Cause
(as defined in the Company’s Executive Severance Plan, first adopted and
effective as of October 28, 2011, as amended (the “Severance Plan”)) before his
Separation Date, such separation shall be deemed to constitute: (a) a
“Qualifying Separation” occurring during a “Change in Control Period,” pursuant
to which “Change in Control Severance” may be payable hereunder (each such term
given the meaning ascribed to it in the Severance Plan); and (b) an “involuntary
termination without Cause,” during the 36-month following a “Change in Control,”
pursuant to which “Change in Control Benefits” may be payable he Company’s
Supplemental Executive Retirement Plan (the “SERP”) (each such term given the
meaning ascribed to it therein).


2.    Condition Precedent; Waiver, Release and Covenants. In consideration of
Executive’s execution of Basic Waiver, Release and Covenants (the “Waiver”) in
the form attached hereto as Exhibit 1, and provided that such Waiver is timely
executed by Executive and returned to the Company as set forth therein, and not
thereafter revoked, the Company shall pay to Executive Change in Control
Severance, more fully set forth in Section 3 hereof. Executive acknowledges and
agrees that such severance is not for services he has rendered, or will render
prior to his Separation Date, is not otherwise due or owing to him under any
agreement (whether oral or written) with the Company or under any Company plan,
policy or practice, other than as may be provided under the Severance Plan, and
that such payment would not be made or owing absent his execution of the Waiver.


3.    Change in Control Severance: Executive acknowledges and agrees that
“Change in Control Severance” shall consist of those amounts and benefits more
fully described below, which shall be paid or provided in lieu of any other
compensation or benefit described in the Severance Plan:


3.1    Cash Payment. Executive shall receive a single-sum payment in an amount
equal to [$764,623.33], constituting payment in full of any “Annualized Base
Compensation” and “Average Bonus” under the Severance Plan (as such terms are
defined in the Severance Plan), which amount shall be paid not later than 30
days after the date on which Executive’s Waiver becomes irrevocable. (For
avoidance of doubt, Executive acknowledges and agrees that his “Annualized Base
Compensation,” as defined in the Severance Plan, is the amount of his base
compensation determined before the transactions contemplated under the Agreement
and Plan of Merger dated October 17, 2014, by and between Como 1 L.P., Como 3
Inc. and the Company were consummated.


3.2     Premium Payments. Provided that Executive timely elects to continue
coverage under the Company’s group medical, dental and/or vision plans in
accordance with Section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”) (commonly, “COBRA”), the Company shall pay to Executive an amount
equal to the full cost of the same type and level of coverage elected by
Executive. Cash reimbursements hereunder shall be made monthly to Executive, 30
days in arrears, during the 24-month period following Executive’s Separation
Date; provided that such payments shall earlier cease if Executive is or becomes
eligible for coverage under another employer’s group medical plan during such
period.






--------------------------------------------------------------------------------






3.3    Pay for Performance Bonus; Retention Bonus. In accordance with Section
5.1 of the Severance Plan, Executive shall be paid the aggregate amount of
[$213,827], representing the target bonus payable for the Company’s 2016 fiscal
year under the Pay for Performance Plan and the Retention Bonus Plan, which
amount shall be paid at the time determined in accordance with Section 3.1
hereof.


3.4    Relocation. In addition to the foregoing, Executive may receive those
amounts and be provided those benefits described in Section 4.4 of the Severance
Plan, subject to compliance with the terms and conditions set forth therein.


3.5    Reduction. Although not anticipated by the parties hereto, Executive
acknowledges and agrees that he may be required to forego, in whole in or part,
the cash payments and benefits otherwise described herein, in accordance with
Section 4.6 of the Severance Plan, providing for reduction of such to the extent
necessary to avoid the imposition of the excise tax imposed under section 4999
of the Internal Revenue Code of 1986, as amended.


4.    Additional Retention Bonus. As of the date determined in accordance with
Section 3.1 hereof, and subject to the conditions imposed thereunder, the
Company shall pay to Executive the additional amount of [$127,615], representing
the target amount payable under the Retention Bonus Plan for the Company’s 2017
fiscal year. (For avoidance of doubt, Executive acknowledges and agrees that
except as provided herein, no other bonus or incentive payment shall be made or
payable under such plans with respect to the Company’s 2016 fiscal year or any
other performance period or cycle.)


5.    SERP Benefits. Executive’s benefits under the SERP shall be fully vested
as of his Separation Date and shall be: (a) increased by adding three years to
his age, subject to a minimum benefit of 50% of final compensation; and (b)
subject to a modified reduction determined by increasing his age by three years.
By execution below, Executive agrees that his “Highest Base Compensation” (as
defined in the SERP) shall be his base compensation before the Merger Date and
that the SERP shall be deemed amended to so provide, without the necessity of
further notice or action. The parties agree that Exhibit 2 hereto represents the
calculation of Executive’s benefit under the SERP; by execution below, Executive
acknowledges and agrees that such calculation is correct and complete in all
material respects.


6.    Additional Payments and Benefits. In addition to the forgoing, the Company
shall pay or provide to Executive: (a) reimbursement of any ordinary and
customary business expenses incurred by Executive prior to his Separation Date,
such amounts to be submitted to the Company for reimbursement in accordance with
the Company’s standard policies and procedures; (b) any additional benefits
accrued and vested or due under the separate employee benefit plans generally
maintained for the benefit of all of the employees of the Company in which
Executive is a participant, the payment of which shall be subject to the terms
and conditions of such separate plans; and (c) all rights to indemnification
that Executive may possess as a director, manager, officer or employee of the
Company or any affiliate, including any past, present, or future parents,
subsidiaries and affiliates of the Company, to the fullest extent provided under
the indemnification and insurance arrangements or governing documents of such
entities or applicable law.


7.    Extinguishment of Company’s Obligations. Executive acknowledges that,
except as otherwise expressly reserved in this Agreement, the payment of the
amounts and benefits described herein extinguishes any obligations of the
Company to provide severance or other payments to Executive on account of his
separation from service with the Company or the consummation of the transactions
contemplated under the Merger Agreement in respect of his employment, whether
arising under the Severance Plan, the Bonus Plans, the SERP or any other plan,
policy or arrangement under which the Company may be deemed obligated to provide
separation or severance payments or benefits.




2

--------------------------------------------------------------------------------





8.    Assistance and Cooperation. Executive agrees that he will furnish such
information and assistance as may be reasonably necessary, taking into account
his subsequent employment obligations, and requested by the Company in
connection with any administrative or agency claim, charge or complaint and/or
any litigation or other legal proceeding in which the Company is or may become
involved. The Company agrees to reimburse Executive for his direct and
reasonable expenses incurred in providing any such assistance.


9.    Nonassignability. Neither this Agreement, nor any right or interest
hereunder, shall be subject, in any manner, to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, whether voluntary or
involuntary, by operation of law or otherwise, and any attempt at such shall be
void. Any benefit right or interest under this Agreement shall not in any way be
subject to the debts, contract, liabilities, engagements or torts of Executive,
nor shall it be subject to attachment or legal process for or against Executive.
Notwithstanding the foregoing, in the event of the Executive’s death prior to
the payment of all amounts properly due hereunder, payment shall be paid to
Executive’s estate.


10.    Notices. All notices or communications hereunder shall be in writing,
addressed as follows:


To the Company:            To Executive:
Cleco Corporate Holdings LLC        Last address on file with Company
2030 Donahue Ferry Road
P. O. Box 5000    
Pineville, Louisiana 71361-5000    
Attention: General Counsel


Either party may change its address for notices by providing a written notice of
such address change to the other party. All such notices shall be conclusively
deemed to be received and shall be effective: (a) if sent by hand delivery, upon
receipt; (b) if sent by telecopy or facsimile transmission, upon confirmation of
receipt by the sender of such transmission; (c) if sent by registered or
certified mail, as of the date indicated on the notice of confirmation of
receipt; (d) if sent by U.S. mail, postage prepaid, as of the date on which such
notice is postmarked; or (e) if sent via overnight mail, as of the date
indicated on the notice of confirmation of receipt.


11.    Source of Payments. Payments hereunder shall be made from the general
funds of the Company. Executive’s status with respect to amounts owed hereunder
shall be that of a general unsecured creditor of the Company, and Executive
shall have no right, title, or interest whatsoever in or to any asset of the
Company or any investment which the Company may have acquired to meet its
obligations hereunder.


12.    Tax Withholding. As a condition of the delivery of any payment or benefit
hereunder, the Company shall withhold all Federal, state, city or other income
or employment taxes required by law to be withheld.


13.    Separate Advice. Executive acknowledges that neither the Company, nor its
directors, officers or employees, has provided him with advice about the terms
and conditions of this Agreement, including the taxation of benefits and
payments hereunder, and that neither the Company nor its directors, officers or
employees has any ongoing obligation to do so. Executive has been advised to
consult his own counsel prior to the execution of this Agreement and he has done
so, or determined that such consultation is not necessary.




3

--------------------------------------------------------------------------------





14.    General Provisions.


a.
If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, in whole or in part, such invalidity shall not affect any
otherwise valid provision and all other valid provisions shall remain in full
force and effect.



b.
Titles and headings used herein are solely for convenience of reference and do
not constitute a part of this Agreement or affect its meaning, interpretation or
effect.



c.
This Agreement shall be construed and enforced in accordance with the internal
laws of the State of Louisiana applicable to contracts made to be performed
wholly within such state.



d.
No term or condition herein shall be deemed to have been waived, nor shall there
be an estoppel against the enforcement of any provision of this agreement,
except by written instrument of the party charged with such waiver or estoppel.



e.
This Agreement may not be modified or amended, except by an instrument in
writing signed by the parties hereto.



f.
Executive acknowledges that the claims provisions set forth in Section 6.2 of
the Severance Plan and the arbitration provisions set forth in Section 7.10 of
such plan shall govern the resolution of any dispute arising thereunder, and
that the provisions of Article IX of the SERP shall govern the resolution of any
claim dispute arising under such plan, and that both such provisions shall
survive his Separation Date and shall be and remain enforceable in accordance
with their terms.



g.
Executive agrees that each provision of this Agreement is to be given its plain
meaning, that this Agreement is to be considered as a whole, and that there
shall be no presumption that this Agreement, or any provision thereof, shall be
construed for or against any person.



15.    Nonadmission of Wrongdoing. Executive agrees that neither this Agreement,
Exhibits 1 and 2 hereto, nor the furnishing of the consideration set forth
herein shall be deemed or construed at any time for any purpose as an admission
by the Company of any liability or unlawful conduct of any kind.


16.    Entire Agreement. This Agreement, including the provisions of Exhibits 1
and 2 hereto, sets forth the entire agreement between the parties hereto related
to the subject matter herein, and, except as expressly set forth herein, fully
supersedes any prior agreements or understandings between the parties, whether
orally or in writing. Executive acknowledges that he has not relied upon any
representations, promises or agreements of any kind made to him in connection
with the execution of this Agreement, including Exhibits 1 and 2 hereto, except
as set forth herein.


17.    Code Section 409A. If and to the extent any amount payable hereunder is
deemed to be “deferred compensation” within the provisions of Code Section 409A,
the parties agree that: (a) this Agreement shall be interpreted and construed in
accordance with such section, including any guidance promulgated thereunder; and
(b) any such amount that may be paid in one of two calendar years shall be paid
in the second such year, notwithstanding any provision hereof to the contrary.








4

--------------------------------------------------------------------------------





THIS SEPARATION AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Effective Date set forth above.


CLECO CORPORATE HOLDINGS LLC:        EXECUTIVE:


By: /s/ Anthony L. Bunting         By: /s/ Keith D. Crump
Anthony L. Bunting                 Keith D. Crump
Chief Administrative Officer
Cleco Corporate Holdings LLC            Date: August 1, 2016


Date: August 1, 2016     
WITNESS:


By: /s/ Monza Williams


Print Name: Monza Williams
        
Date: August 1, 2016






Attachments:
Exhibit 1 - Basic Waiver, Release and Covenants Agreement
Exhibit 2 - SERP Calculation










    






5

--------------------------------------------------------------------------------






EXHIBIT 1


CLECO CORPORATE HOLDINGS LLC
EXECUTIVE SEVERANCE PLAN
BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT


Name of Executive:
Keith D. Crump                             

Date of Delivery:
December 31, 2016                                

Type of Severance:
Change in Control Severance



THIS BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT (the “Agreement”) is made and
delivered by the executive named above (“Executive”) in consideration and as a
condition of the receipt of payments as a Covered Executive under and a
Participant in the Executive Severance Plan maintained by Cleco Corporate
Holdings LLC, successor to Cleco Corporation (the “Company”), first effective as
of October 28, 2011, as the same has been amended from time to time (the
“Severance Plan”), as more fully described in that certain Separation Agreement
by and between Executive and the Company and Cleco Power LLC effective as of
December 31, 2016 (the “Separation Agreement”), the adequacy of which
consideration is hereby expressly acknowledged by Executive.


1.    WAIVER AND RELEASE:


1.1    Claims Released. Executive, on his own behalf and on behalf of
Executive’s heirs, successors and assigns, hereby releases and discharges the
Company and its Affiliates (as defined in the Severance Plan), and their
respective past, present, or future parents, subsidiaries and affiliates,
regardless of the form of entity in which maintained, shareholders, officers,
directors, managers, members, partners, owners, agents, trustees,
administrators, insurers, attorneys, employees, and employee benefit plans or
funds and their fiduciaries, including any predecessors, successors and/or
assigns thereto (collectively, the “Protected Parties”) from any claims,
demands, causes of action and liabilities of any kind (including attorneys’ fees
and costs), whether based in law or equity, whether contractual or based in
common or statutory law, including federal, state, and local laws, whether known
or unknown, which Executive had, may now have, or hereafter may have, against
the Protected Parties based upon facts occurring up to and including the date of
the execution of this Agreement, other than the claims retained as provided in
Section 1.2 hereof. Without limiting the generality of the foregoing, Executive
hereby specifically releases and discharges the Protected Parties from:


a.     Any claims relating to Executive’s employment by the Protected Parties,
including the termination thereof, the terms and conditions of such employment,
employee benefits and compensation related to such employment, and/or any of the
events relating, directly or indirectly, to or surrounding Executive’s
termination, including but not limited to claims for discriminatory, wrongful or
retaliatory discharge, breach of contract, tort, defamation, slander, and
emotional distress; and


b.     Any claims of discrimination, harassment, whistle blowing or retaliation
in connection with Executive’s employment, and the termination thereof, whether
arising under federal, state or local law, including, without limitation, all
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the
Reconstruction Era Civil Rights Act of 1866, 42 USC §§ 1981-86, as amended, the
Rehabilitation Act of 1973, the Equal Pay Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act of 1974, as amended, the
Sarbanes-Oxley Act of 2002, and, to the extent applicable to Executive, the Age
Discrimination in Employment Act of 1967, as amended, and the Older Workers’
Benefit Protection Act of 1990, as amended.








--------------------------------------------------------------------------------






1.2    Claims Retained. Notwithstanding the generality of the foregoing Section
1.1, Executive does not waive or release any right or claim: (a) arising after
the date on which Executive executes this Agreement; (b) ordinary claims for
benefits accrued and vested or due as of his Separation Date (as defined in the
Separation Agreement) under any benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended, or other benefit plan or arrangement
sponsored and maintained by the Protected Parties; (c) severance amounts payable
to him under the terms of the Separation Agreement; (d) any claim for
compensation due under applicable law that cannot be waived as a matter of
public policy; (e) any right to indemnification that Executive may possess as a
director, manager, officer or employee of any of the Protected Parties to the
fullest extent provided under the indemnification and insurance arrangements or
governing documents of such parties or applicable law, as more fully provided in
the Separation Agreement; and (f) any other right or benefit required by law to
be provided that cannot be waived as a matter of public policy.


1.3    Charges. Nothing contained herein shall be deemed to prevent Executive
from filing a charge or complaint, including a challenge to the validity of
Section 1.1 of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”) or from participating in any investigation or proceeding conducted by
the EEOC; provided that Executive understands and agrees that he shall not be
entitled to participate in or receive any damages or other type or form of award
relating to any event that occurred prior to her execution of this Agreement as
a consequence thereof.


2.    COVENANTS:


2.1    Confidential Information. Executive recognizes and acknowledges that he
has and will continue to possess confidential, proprietary, non-public
information concerning the Protected Parties, whether or not deemed a “trade
secret” under applicable law, which may include, without limitation: (a) books
and records relating to operations, finance, accounting, personnel and
management; (b) cost, price, rate and volume data, future price, rate and
trading plans, and test data; (c) product and plant design and development; (d)
records, computer software, customer lists, information obtained on competitors,
and sales tactics; and (e) various other non-public trade or business
information, including strategic business opportunities, marketing, business
diversification and expansion plans, acquisitions, dispositions, methods and
processes, financial data and the like (collectively, the “Confidential
Information”). Executive agrees that he will not, at any time, make any
independent use or disclosure of the Confidential Information, provided that
nothing contained herein shall prohibit the use and disclosure of Confidential
Information: (x) with the prior written consent of the Company; (y) to the
extent required by law or by legal process, provided that Executive shall
furnish to the Company not less than five business days prior to such
disclosure, or such shorter period as may be necessitated by facts and
circumstances, written notice of such law or process, including a copy of all
relevant documents, and shall cooperate with the Company to object to such
disclosure or to place such disclosure under seal; or (z) if and to the extent
such information shall have become public information, other than on account of
Executive’s breach of this covenant.


2.2    Non-Solicitation of Employees. Executive agrees that during the
Restricted Period (as defined below), he shall not, directly or indirectly,
whether for his own benefit or on behalf of another, or to the Company’s
detriment, hire or offer to hire, or cause any person to hire or offer to hire,
any officer, employee or manager of the Protected Parties, or persuade, or
attempt to persuade, any such officer, employee or manager to discontinue any
relationship with the Protected Parties; provided that general advertisements
and/or contacts by third-party recruiters that are not initiated, directly or
indirectly, by Executive shall not be deemed a breach hereof. For purposes of
this Section 2.2, the term “officer, employee or manager of the Protected
Parties” shall mean and be deemed to refer to individuals who are


ii

--------------------------------------------------------------------------------





employed by the Protected Parties and individuals who ceased employment with the
Protected Parties within the six-month period preceding the occurrence of a
solicitation prohibited hereunder.


2.3    Business Reputation. Executive agrees that he shall refrain from
performing any act, engaging in any conduct or course of conduct or making or
publishing an adverse, untrue or misleading statement which has, or may
reasonably have, the effect of demeaning the name or business reputation of the
Protected Parties or which adversely affects, or may be reasonably expected to
adversely affect, the best interests, economic or otherwise, of the Protected
Parties, except to the extent such statement or conduct may be required by law
or legal process.


The Company agrees that it shall direct its directors and executive officers to
refrain from performing any act, engaging in any conduct or course of conduct,
or making or publishing an adverse, untrue or misleading statement which has, or
may reasonably have, the effect of demeaning the name or business reputation of
Executive or which adversely affects, or may be reasonably expected to adversely
affect, the best interests, economic or otherwise, of Executive, except to the
extent such statement or conduct may be required by law or legal process.


2.4    Non-Solicitation of Customers. Executive agrees that during the
Restricted Period, Executive shall not, directly or indirectly, for Executive’s
own benefit, on behalf of another, or to the detriment of the Protected Parties,
solicit for any business purpose, divert, or attempt to solicit for any business
purpose or attempt to divert, any customer of the Protected Parties, determined
as of Executive’s Separation Date; provided that this restriction on
solicitation shall apply only to any customer located or doing business in the
Restricted Area or who is otherwise named by the Protected Parties on an exhibit
hereto.


2.5    Non-Competition. Executive agrees that during the Restricted Period,
Executive shall not carry on or engage in, whether directly or indirectly, and
whether as a director, officer, employee, partner, contractor, consultant, agent
or other advisor, a business that competes with the Company’s Business (as
defined below); provided that nothing contained herein shall prevent Executive
from acquiring or holding less than 2% of the equity securities of a
publicly-traded company that is engaged in the Company’s Business. The foregoing
covenant shall apply only to activities carried on in or related to the
Restricted Area.


2.6    Restrictions Reasonable; Severable; Reformation Permitted. Executive
agrees that each of the covenants set forth in this Section 2 is intended to
constitute a separate restriction. Should any covenant be declared invalid or
unenforceable, such covenant shall be deemed severable from and shall not affect
the remainder thereof. Executive further agrees that the covenants set forth in
this Section 2 are reasonable in both time and geographic scope. Should a court
of law or arbitrator, as the case may be, determine that any covenant set forth
herein is unenforceable, such covenant shall be deemed reformed to the minimum
extent necessary to permit its enforcement.


2.7    Remedies. In the event of a breach, or threatened breach, by Executive of
the covenants set forth in this Section 2, Executive agrees that the Company
shall be entitled to a temporary restraining order or a preliminary injunction,
without the requirement of bond, which may be obtained by means of a judicial
proceeding or arbitration, as determined in the discretion of the Company. To
the maximum extent permitted by law, Executive further acknowledges that the
Company shall have no further obligation to provide any payment or benefit due
to Executive, or his estate, under the Separation Agreement following such
breach or threatened breach, unless payment is required as a matter of law to
support the validity of this Agreement. Executive agrees that the remedies set
forth here shall be in addition to any other legal remedy available to the
Company, including damages.




iii

--------------------------------------------------------------------------------





3.    DEFINITIONS: Unless otherwise defined herein, capitalized terms shall have
the meanings ascribed to them in the Severance Plan, a copy of which has been
furnished to Executive.


3.1    The term “Company’s Business” shall mean the regulated electric utility
business conducted within the State of Louisiana and the ownership and operation
of merchant power facilities.


3.2    The term “Restricted Area” shall mean the State of Louisiana, Parishes of
Acadia, Allen, Avoyelles, Beauregard, Calcasieu, Catahoula, DeSoto, Evangeline,
Grant, Iberia, Jefferson Davis, Lafayette, Natchitoches, Rapides, Red River,
Sabine, St. Landry, St. Martin, St. Mary, St. Tammany, Vernon, and Washington,
and the State of Mississippi, Counties of Coahoma and Yazoo.


3.3    The term “Restricted Period” shall mean 24 months following Executive’s
Separation Date.


4.    GENERAL PROVISIONS:


4.1    Arbitration. In addition to the Company’s equitable remedies provided
under paragraph 2.7 hereof, which need not be exclusively resolved by
arbitration, in the event that any legal dispute arises in connection with,
relating to, or concerning this Agreement, or in the event of any claim for
breach or violation of any provision of this Agreement, Executive agrees that
such dispute or claim will be resolved by arbitration. Any such arbitration
proceeding shall be conducted in accordance with the rules of the American
Arbitration Association (“AAA”) governing employment disputes. Any such dispute
or claim will be presented to a single arbitrator selected by mutual agreement
of Executive and the Company (or the arbitrator will be selected in accordance
with the rules of the AAA). All determinations of the arbitrator will be final
and binding upon Executive and the Company. Except as provided in Section 4.8
hereof, each party to the arbitration proceeding will bear its own fees and
costs in connection with such arbitration proceedings, and the costs and
expenses of the arbitrator will be divided evenly between such parties. The
venue for any arbitration proceeding and for any judicial proceeding related to
this arbitration provision, including a judicial proceeding to enforce this
provision, will be in Pineville, Louisiana.


4.2    Entire Agreement. This Agreement constitutes the final and complete
understanding and agreement hereto with respect to the subject matter hereof,
and there are no other agreements, understandings, restrictions, representations
or warranties among Executive and the Protected Parties other than those set
forth herein; provided that Executive shall remain bound to any confidentiality
provisions contained in any handbook, policy or separate agreement with the
Company or its Affiliates, and Executive shall further be bound by the terms of
any additional agreement entered into as a condition of payment under the
Severance Plan.


4.3    Amendment. This Agreement may be amended or modified at any time in any
or all respects, but only by an instrument in writing executed by Executive and
the Company.


4.4    Choice of Law. The validity of this Agreement, the construction of its
terms, and the determination of the rights and obligations of Executive
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Louisiana applicable to contracts made to be performed
wholly within such state, without regard to the choice of law provisions
thereof.


4.5    Notices. All notices and other communications under this Agreement must
be in writing and will be deemed to have been duly given when (a) delivered by
hand, (b) sent by a nationally


iv

--------------------------------------------------------------------------------





recognized overnight delivery service (receipt requested), or (c) when received
by the addressee, if sent first class mail, postage prepaid, in each case as
follows:


If to Executive:        Addressed to Executive
Most Recent Address on File with the Company


If to the Company:    Cleco Corporate Holdings LLC
2030 Donahue Ferry Road
Pineville, LA 71360
Attention: General Counsel


or to such other address as Executive or the Company, as the case may be, may
designate by notice to the other.


4.6    Successors and Assigns. This Agreement will inure to the benefit of, and
be binding upon the Company, its successors and assigns, including, without
limitation, any person, partnership, company, corporation or other entity that
may acquire substantially all of the Company’s assets or businesses or with or
into which the Company may be liquidated, consolidated, merged or otherwise
combined. This Agreement will be binding upon Executive, his heirs, estate,
legatees and legal representatives.


4.7    Waiver. The failure of the Company to insist in any one or more instances
upon performance of any terms or conditions of this Agreement will not be
construed as a waiver of future performance of any such term, covenant, or
condition and the obligations of either party with respect to such term,
covenant or condition will continue in full force and effect.


4.8    Attorneys’ Fees. Section 7.9 of the Severance Plan, “Attorneys’ Fees,”
shall be deemed incorporated herein by this reference and shall be applicable in
accordance with its terms to any proceeding or arbitration hereunder.


4.9    Executive’s Acknowledgements. Executive understands that Section 1 of
this Agreement constitutes a general waiver and release in favor of the
Protected Parties, as more fully set forth therein. In connection with such
waiver and release Executive acknowledges:


a.    That he has been advised to consult an attorney before signing this
Agreement and that Executive has done so or has determined that such
consultation is not necessary.


b.    That the Agreement was furnished to him on or before the date specified
above (the “Delivery Date”) and that he has 45 calendar days after the Delivery
Date to consider whether to sign this Agreement, without alteration, and return
it to the Company by first class mail or by hand delivery in accordance with
Section 4.5 hereof, and that if he executes and delivers this Agreement before
the expiration of the 45-day period, Executive will be deemed to have waived the
balance of the period.


c.    That if Executive fails to execute and deliver this Agreement to the
Company before the expiration of such 45-day period, he shall be deemed to have
forfeited any right, amount or benefit due to him or her under the Severance
Plan.


d.    That he has been given an opportunity to review this Agreement, including
the waiver and release included in Section 1 hereto, that he fully understands
its provisions, and that he has voluntarily entered into this Agreement.


v

--------------------------------------------------------------------------------





e.    That in connection with Executive’s review of this Agreement, Executive
has been furnished with additional information concerning the Company’s
“decisional unit,” as more fully set forth in Annex A attached hereto.


f.    That Executive may revoke this Agreement by providing written notice to
the Company by hand delivery or by U.S. mail, postage prepaid, in accordance
with Section 4.5 hereof, during the seven-day period following its execution;
thereafter, this Agreement shall be irrevocable. Executive acknowledges that if
he revokes this Agreement, the Company shall have no obligation to provide the
consideration described in Section 3 of the Separation Agreement.


THIS BASIC WAIVER, RELEASE AND COVENANTS AGREEMENT has been executed on this
30th day of December , 2016.


EXECUTIVE:                         WITNESS:


/s/ Keith D. Crump                     /s/ Carla B. Works                    
Keith D. Crump                        Signature
                            
Carla B. Works                
Print Name




Attachment: Annex A




































vi

--------------------------------------------------------------------------------






ANNEX A
Basic Waiver, Release and Covenant Agreement
More Information About Decisional Unit


Decisional Unit: Executive Officer and Senior Management Group, Cleco Corporate
Holdings LLC and Affiliates


Your severance from employment is involuntary and is directly or indirectly on
account of the consummation of the transactions contemplated under that certain
Agreement and Plan of Merger dated October 17, 2014, by and between the Company
and Como 1 L.P. and Como 3 Inc. Your severance is part of a series of individual
terminations, all occurring on or after the time of the consummation of such
transactions, and may be considered part of a single program or group under
Federal law. The information below is employment data related to the employees
of the decisional unit identified above, who may be affected by the single
program. The first column lists the job classification of each employee in the
decisional unit; the second column lists the total number of employees employed
in each classification; the third column provides the age of each employee; the
fourth and fifth columns list the number of employees severed by age and the
number retained by age, respectively.


Job Classification
Total Employed in Classification
Employees
(by age)
Number Severed (by age)
Number Retained
(by age)
President and CEO
1
1 (56)
1 (56)
-
President
1
1 (45)
-
1 (45)
CFO/Treasurer
1
1(55)
1(55)
-
General Counsel
1
1(61)
1(61)
-
Other SVP’s (Corporate Services and IT; Commercial Operations; Utility
Operations)
3
1(58)
1(54)
1(53)
1(58)
1(54)
1(53)
-
VP (Trans. & Distribution Operations; Generation Operations)
2
1(56)
1(48)
-
1(56)
1(48)





